Citation Nr: 1420512	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  The Veteran died in July 2011 and the claim currently on appeal was pending at the time of his death.  The Veteran's surviving spouse has been substituted as the appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Prior to his death, the Veteran's combined disability rating was 80 percent, however he had been rated totally disabled based on individual unemployability due to service-connected disabilities since March 1998.

2.  Prior to his death, due to his various service-connected disabilities, the Veteran was unable to care for himself.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

Factors to be considered in determining whether a Veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2013).

The Veteran, prior to his death, and the appellant have asserted that the Veteran required the regular aid and attendance of another person to perform the basic activities of daily living as a result of service-connected disabilities.  Specifically, the Veteran and the appellant have asserted that the Veteran required assistance with bathing, dressing, cooking meals, ambulating, and managing medications.

At the time of his death, the Veteran was service-connected for chloracne, rated 50 percent; adjustment disorder, rated 50 percent; diabetes mellitus, rated 20 percent; right lower extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; and, erectile dysfunction, rated 0 percent.  The Veteran's combined disability rating was 80 percent and he had been rated totally disabled based on individual unemployability due to service-connected disabilities since March 1998.  

At a September 2010 VA examination, following an examination of the Veteran, the examiner found that the Veteran required aid for ambulation.  The examiner noted that the Veteran required the aid and attendance of another person as a result of diabetes mellitus, peripheral neuropathy, back disability, and hip disabilities.  The examiner provided an addendum opinion indicating that the Veteran required the aid and attendance of another person because of service-connected peripheral neuropathy, as the peripheral neuropathy caused weakness in the Veteran's legs and made it difficult for him to walk. 

At a September 2010 VA psychiatric examination, following an examination of the Veteran, the examiner found that since developing adjustment disorder, there had been a major change in the Veteran's daily activities, such as being less able to perform activities of daily living.  

The Board acknowledges that the September 2010 VA examiner indicated that non-service-connected disabilities may have also contributed to the Veteran's need for the aid and attendance of another person.  However, that alone does not preclude the allowance of this claim as the September 2010 VA examiners also indicated that the effects of the Veteran's service-connected disabilities alone were severe enough to require the aid and attendance of another person independent of the effects caused by the non-service-connected low back and hip disabilities.  

In sum, the September 2010 VA examiners found that the Veteran required the regular aid and attendance of another person as a result of service-connected disabilities and the evidence of record shows that the Veteran was unable to perform many activities of daily living without assistance.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to SMC based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


